DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 11/19/2019 are accepted by the Examiner.
Specification
The disclosure filed on 11/19/2019 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 and 10-28 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Yim (US 20100253837 A1) and further in view of Yang (US 20180032846 A1).
Regarding claim 1, AAPA discloses determining the type of an image (AAPA specifically discloses “A related art method of determining the type of the image has been disclosed in U.S. Pat. No. 8,666,918 B2). AAPA doesn’t discloses a communication circuitry configured to communicate with an external device; a storage configured to store data; an image processor configured to perform image processing; and a controller configured to perform an operation, through a neural network, on an image frame contained in an image received by the communication circuitry, using information according to the operation through the neural network, and to control the image processor based on the determined type of the image. Yim discloses a communication circuitry configured to communicate with an external device (figure 1 block 110 Yim specifically discloses “The image input unit 110 may receive various forms of image data. Specifically, the image input unit 110 may receive stored MPEG-2 image data from a storage media. By way of example, the image input unit 110 may receive MPEG-2 compressed image data from a DVD, which generally compresses image in MPEG-2 format to store the image”); a storage configured to store data; an image processor configured to perform image processing (figure 1 block 110 Yim specifically discloses “The image input unit 110 may receive various forms of image data. Specifically, the image input unit 110 may receive stored MPEG-2 image data from a storage media. By way of example, the image input unit 110 may receive MPEG-image data from a DVD, which generally compresses image in MPEG-2 format to store the image”); and a controller configured to perform an operation (figure 1 block 120 Yim specifically discloses “The control unit 120 controls the general operation of the image apparatus 100. Specifically, the control unit 120 may determine an original format of the inputted image data and determines a degree of noise reduction according to the determined original format. The control unit 120 then transmits the determined degree of noise reduction to the image processing unit 130”) on an image frame contained in an image received by the communication circuitry, to determine a type of the image based on information and to control the image processor based on the determined type of the image (figure 1 block 120 Yim specifically discloses “The control unit may determine the type of original format of the inputted image data, using at least one of: interlace sequence information, interlace frame information, non-repeated field information, discrete cosine transform (DCT) type information, and frame rate information of the inputted image data” … “The control unit 120 controls the general operation of the image apparatus 100. Specifically, the control unit 120 may determine an original format of the inputted image data and determines a degree of noise reduction according to the determined original format. The control unit 120 then transmits the determined degree of noise reduction to the image processing unit 130”). AAPA and Yim are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA the system disclosed by Yang. The suggestion/motivation for doing so would have been optimizing noise reduction (Yim paragraph [0007]). Yang for classifying video image data. The method includes the steps of processing training video image data by at least a first layer of a convolutional neural network (CNN) to extract a first set of feature maps and generate classification output data for the training video image data”. Yim and Yang are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Yim the neural network processing disclosed by Yang. The suggestion/motivation for doing so would have been to use effective action recognition and classification (Yang abstract). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 14, 21 and 28, AAPA discloses determining the type of an image (AAPA paragraphs [0003]-[0006] AAPA specifically discloses “A related art method of determining the type of the image has been disclosed in U.S. Pat. No. 8,666,918 B2). AAPA doesn’t discloses to perform an operation, through a neural network, on an image frame contained in an image received by the communication circuitry, using information according to the operation through the neural network, and to control the image processor based on the determined type of the image. Yim a controller configured to perform an operation (figure 1 block 120 Yim specifically discloses “The control unit 120 controls the general operation of the image apparatus 100. Specifically, the control unit 120 may determine an original format of the inputted image data and determines a degree of noise reduction according to the determined original format. The control unit 120 then transmits the determined degree of noise reduction to the image processing unit 130”) on an image frame contained in an image received by the communication circuitry, to determine a type of the image based on information and to control the image processor based on the determined type of the image (figure 1 block 120 Yim specifically discloses “The control unit may determine the type of original format of the inputted image data, using at least one of: interlace sequence information, interlace frame information, non-repeated field information, discrete cosine transform (DCT) type information, and frame rate information of the inputted image data” … “The control unit 120 controls the general operation of the image apparatus 100. Specifically, the control unit 120 may determine an original format of the inputted image data and determines a degree of noise reduction according to the determined original format. The control unit 120 then transmits the determined degree of noise reduction to the image processing unit 130”). AAPA and Yim are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA the system disclosed by Yang. The suggestion/motivation for doing so would have been optimizing noise reduction (Yim paragraph [0007]). Yang specifically discloses a neural network to determine a type of the image based on information according to the operation through the neural network (abstract Yang specifically discloses “A method, computer readable medium, and system are disclosed for classifying video image data. The method includes the steps of processing training video image data by at least a first layer of a convolutional neural network (CNN) to extract a first set of feature maps and generate classification output data for the training video image data”). Yim and Yang are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Yim the neural network processing disclosed by Yang. The suggestion/motivation for doing so would have been to use effective action recognition and classification (Yang abstract).  See also KSR above.
Regarding claims 2 and 15, AAPA, Yim and Yang disclose claims 1 and 14, AAPA also discloses image type and a reliability value of the image type (paragraph [0003]-[0006] U.S. Pat. No. 8,666,918 B2 discloses “An exemplary embodiment of the invention relates to a method for classifying a video sequence (VS), characterized by providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). Yang also discloses image type and a reliability value of the image type with respect to the image frame (Yang specifically discloses “Spatial classification accuracy data is computed based on the classification output data and target classification output data and spatial discrimination factors for the first layer are computed based on the spatial classification accuracies and the first set of feature maps” … “During training, classification accuracy data is computed by comparing the classification output data with a target classification output” … “on the classification output data and target classification output data. Conventionally, a single classification accuracy value, such as a probability is computed for each image. In contrast, when video image data is classified using deep neural networks, such as a 2D or 3D CNN during step 110, classification accuracy data is computed for spatial regions associated with each image across a video (i.e., frames or snippets in a video sequence).”) Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to based on the reliability value being less than a predetermined reference value, the controller is configured to re-perform the operation on the image frame or another image frame contained the image. The suggestion/motivation for doing so would have been to improve the accuracy of the improve classification accuracy by extracting diverse static and dynamic cues at multiple temporal scales to classify input video image data represented in two or more modalities. The classification output data produced by each of the CNNs may be combined to generate classification output data (i.e., the video classification technique is multimodal).” abstract). See also KSR above.
Regarding claims 3 and 16, AAPA, Yim and Yang disclose claims 1 and 15, Yang also discloses obtain a plurality of regions of the image frame based on at least one of a predetermined size and positions, and to perform the operation, through the neural network, on the obtained plurality of regions in a predetermined order (Yang specifically discloses “Each image in the video image data is divided into overlapping pixel regions referred to as receptive fields. Each feature map is divided into non-overlapping spatial regions including one or more features or elements xi that each correspond to a portion of the pixels (e.g., 2x2 pixel regions). Each spatial region is associated with a receptive field of the input image data and classification accuracy data is computed for each spatial region of each feature map”)
Regarding claims 4 and 17, AAPA, Yim and Yang disclose claims 3 and 14, AAPA also discloses selectively perform at least one of noise processing or frame rate conversion (FRC) (AAPA paragraphs [0003]-[0006] AAPA specifically discloses “Meanwhile, an image processing apparatus for reproducing an input image performs various post-processing methods depending on the type of an image. For example, the post-processing method includes Frame Rate Conversion (FRC) that converts a frequency from 60 Hz to 120 Hz or 230 Hz. The FRC prevents motion blur and judder degree of noise reduction in accordance with the determined type of original format. As a result, an optimized noise reduction can be carried out.”)
Regarding claim 5, AAPA, Yim and Yang disclose claim 2, AAPA also discloses determine the type of the image based on image types and reliability values of the image types according to performing of the operation (paragraph [0003]-[0006] U.S. Pat. No. 8,666,918 B2 discloses “An exemplary embodiment of the invention relates to a method for classifying a video sequence (VS), characterized by the steps of analyzing the video sequence using a plurality of genre-specific detector modules (M1-M5), each genre-specific detector module providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). Yim also discloses determine the type of the image based on image types and reliability values of the image types according to performing of the operation, through the neural network, on a plurality of image frame regions or a plurality of image frames (Yang specifically discloses “Spatial classification accuracy data is computed based on the classification output data and target classification output data and spatial discrimination factors for the first layer are computed based on the spatial classification accuracies and the first set of feature maps” … “In contrast, when video image data is classified using deep neural networks, such as a 2D or 3D CNN during step 110, classification accuracy data is computed for spatial regions associated with each image across a video (i.e., frames or snippets in a video sequence).”) … “Multiple CNNs may be used to improve classification accuracy by extracting diverse static and dynamic cues at multiple temporal scales to classify input video image data represented in two or more modalities. The classification output data produced by each of the CNNs may be combined to generate classification output data (i.e., the video classification technique is multimodal).”)
Regarding claims 6 and 18, AAPA, Yim and Yang disclose claims 5 and 15, AAPA also discloses wherein based on all the reliability values being less than the predetermined reference value, the controller is configured to determine the type of the image based on a highest reliability value among the reliability values (paragraph [0003]-[0006] U.S. Pat. No. 8,666,918 B2 discloses “An exemplary embodiment of the invention relates to a method for classifying a video sequence (VS), characterized by the steps of analyzing the video sequence using a plurality of genre-specific detector modules (M1-M5), each genre-specific detector module providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). 
providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). Yang also discloses perform the operation on a first image frame contained in the image (Yang specifically discloses “Spatial classification accuracy data is computed based on the classification output data and target classification output data and spatial discrimination factors for the first layer are computed based on the spatial classification accuracies and the first set of feature maps” … “During training, classification accuracy data is computed by comparing the classification output data with a target classification output” … “on the classification output data and target classification output data. Conventionally, a single classification accuracy value, such as a probability is computed for each image. In contrast, when video image data is classified using deep neural networks, such as a 2D or 3D CNN during step 110, classification accuracy data is computed for spatial regions associated with each image across a video (i.e., frames or snippets in a video sequence).”) Before the effective filing date of the claimed invention, it would have been obvious to a person improve classification accuracy by extracting diverse static and dynamic cues at multiple temporal scales to classify input video image data represented in two or more modalities. The classification output data produced by each of the CNNs may be combined to generate classification output data (i.e., the video classification technique is multimodal).” abstract). See also KSR above.
Regarding claims 8 and 19, AAPA, Yim and Yang disclose claims 1 and 14, Yim also discloses to receive a computer program from a server, and the controller is configured to request an operation process (figure 1 block 110 Yim specifically discloses “The image input unit 110 may receive various forms of image data. Specifically, the image input unit 110 may receive stored MPEG-2 image data from a storage media. By way of example, the image input unit 110 may receive MPEG-2 compressed image data from a DVD, which generally compresses image in MPEG-2 format to store the image”)
Regarding claims 10 and 20, AAPA, Yim and Yang disclose claims 8 and 14, Yim also discloses to request an updated from the server (figure 1 block 110 Yim specifically discloses “The image input unit 110 may receive various forms of image data. Specifically, the image input unit 110 may receive stored MPEG-2 image data from a storage media. By way of example, the image input unit 110 may receive MPEG-2 image data from a DVD, which generally compresses image in MPEG-2 format to store the image”)
 Regarding claim 11, AAPA, Yim and Yang disclose claim 4, AAPA also discloses to determine whether to perform the FRC based on the determined type of the image (AAPA paragraphs [0003]-[0006] AAPA specifically discloses “Meanwhile, an image processing apparatus for reproducing an input image performs various post-processing methods depending on the type of an image. For example, the post-processing method includes Frame Rate Conversion (FRC) that converts a frequency from 60 Hz to 120 Hz or 230 Hz. The FRC prevents motion blur and judder by generating an interpolated frame at the time of conversion”). 
Regarding claim 12, AAPA, Yim and Yang disclose claim 1, Yang also discloses a convolution neural network (CNN) generating a feature map that is output by performing convolution on the image frame, and inputting the feature map into the neural network (abstract Yang specifically discloses “A method, computer readable medium, and system are disclosed for classifying video image data. The method includes the steps of processing training video image data by at least a first layer of a convolutional neural network (CNN) to extract a first set of feature maps and generate classification output data for the training video image data”)
Regarding claim 13, AAPA, Yim and Yang disclose claim 1, Yang also discloses a computer program related to the neural network, and the controller is configured to perform the operation through the neural network based on the stored computer program (abstract Yang specifically discloses “A method, computer readable medium, and system are disclosed for classifying video image data. The method includes the a convolutional neural network (CNN) to extract a first set of feature maps and generate classification output data for the training video image data”)
Regarding claim 22, AAPA, Yim and Yang disclose claim 21, AAPA also discloses image type and a reliability value of the image type (paragraph [0003]-[0006] U.S. Pat. No. 8,666,918 B2 discloses “An exemplary embodiment of the invention relates to a method for classifying a video sequence (VS), characterized by the steps of analyzing the video sequence using a plurality of genre-specific detector modules (M1-M5), each genre-specific detector module providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). Yang also discloses image type and a reliability value of the image type with respect to the image frame (Yang specifically discloses “Spatial classification accuracy data is computed based on the classification output data and target classification output data and spatial discrimination factors for the first layer are computed based on the spatial classification accuracies and the first set of feature maps” … “During training, classification accuracy data is computed by comparing the classification output data with a target classification output” … “on the classification output data and target classification output data. Conventionally, a single classification accuracy value, such as a probability is computed for each image. In contrast, when video image data is classified using deep neural networks, such as a 2D or 3D CNN classification accuracy data is computed for spatial regions associated with each image across a video (i.e., frames or snippets in a video sequence).”) Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to based on the reliability value being less than a predetermined reference value, the controller is configured to re-perform the operation on the image frame or another image frame contained the image. The suggestion/motivation for doing so would have been to improve the accuracy of the system (Yang paragraph [0035] specifically discloses “Multiple CNNs may be used to improve classification accuracy by extracting diverse static and dynamic cues at multiple temporal scales to classify input video image data represented in two or more modalities. The classification output data produced by each of the CNNs may be combined to generate classification output data (i.e., the video classification technique is multimodal).” abstract). AAPA also discloses wherein based on all the reliability values being less than the predetermined reference value, the controller is configured to determine the type of the image based on a highest reliability value among the reliability values (paragraph [0003]-[0006] U.S. Pat. No. 8,666,918 B2 discloses “An exemplary embodiment of the invention relates to a method for classifying a video sequence (VS), characterized by the steps of analyzing the video sequence using a plurality of genre-specific detector modules (M1-M5), each genre-specific detector module providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). See also KSR above.
Regarding claim 23, AAPA, Yim and Yang disclose claim 21, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to based on the reliability value being less than a predetermined reference value, the controller is configured to re-perform the operation on the image frame or another image frame contained the image. The suggestion/motivation for doing so would have been to improve the accuracy of the system (Yang paragraph [0035] specifically discloses “Multiple CNNs may be used to improve classification accuracy by extracting diverse static and dynamic cues at multiple temporal scales to classify input video image data represented in two or more modalities. The classification output data produced by each of the CNNs may be combined to generate classification output data (i.e., the video classification technique is multimodal).” abstract). See also KSR above.
Regarding claim 24, AAPA, Yim and Yang disclose claim 21, AAPA also discloses to crop the image frame and perform the operation on the cropped image frame (AAPA paragraphs [0003]-[0006] AAPA specifically discloses “Meanwhile, an image processing apparatus for reproducing an input image performs various post-processing methods depending on the type of an image. For example, the post-processing method includes Frame Rate Conversion (FRC) that converts a frequency from 60 Hz to 120 Hz or 230 Hz. The FRC prevents motion blur and judder by generating an interpolated frame at the time of conversion”). Yim also discloses to control the image processor to selectively perform at least one of noise processing or frame rate conversion (FRC) based on the determined type of the image (Yim abstract degree of noise reduction in accordance with the determined type of original format. As a result, an optimized noise reduction can be carried out.”)
Regarding claim 25, AAPA, Yim and Yang disclose claim 21, AAPA also discloses to control the image processor to selectively perform at least one of noise processing or frame rate conversion (FRC) based on the determined type of the image (AAPA paragraphs [0003]-[0006] AAPA specifically discloses “Meanwhile, an image processing apparatus for reproducing an input image performs various post-processing methods depending on the type of an image. For example, the post-processing method includes Frame Rate Conversion (FRC) that converts a frequency from 60 Hz to 120 Hz or 230 Hz. The FRC prevents motion blur and judder by generating an interpolated frame at the time of conversion”). Yim also discloses to control the image processor to selectively perform at least one of noise processing or frame rate conversion (FRC) based on the determined type of the image (Yim abstract Yim specifically discloses “The image apparatus determines a type of original format of inputted image data and determines a degree of noise reduction in accordance with the determined type of original format. As a result, an optimized noise reduction can be carried out.”)
Regarding claim 26, AAPA, Yim and Yang disclose claim 22, AAPA also discloses to determine the type of the image based on image types and reliability values of the image types according to performing of the operation, through the neural network, on a plurality of image frame regions or a plurality of image frames (paragraph [0003]-[0006] U.S. Pat. No. 8,666,918 B2 discloses “An exemplary embodiment of the providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). Yim also discloses to determine the type of the image based on image types and reliability values of the image types according to performing of the operation, through the neural network, on a plurality of image frame regions or a plurality of image frames (Yang specifically discloses “Spatial classification accuracy data is computed based on the classification output data and target classification output data and spatial discrimination factors for the first layer are computed based on the spatial classification accuracies and the first set of feature maps” … “In contrast, when video image data is classified using deep neural networks, such as a 2D or 3D CNN during step 110, classification accuracy data is computed for spatial regions associated with each image across a video (i.e., frames or snippets in a video sequence).”) … “Multiple CNNs may be used to improve classification accuracy by extracting diverse static and dynamic cues at multiple temporal scales to classify input video image data represented in two or more modalities. The classification output data produced by each of the CNNs may be combined to generate classification output data (i.e., the video classification technique is multimodal).”)
providing a probability value (P1-P5) indicating the probability that the video sequence belongs to the genre assigned to the genre-specific detector module; and analyzing the probability values of the plurality of genre-specific detector modules using a combiner (CM) which analyzes said probability values and generates a classification signal (SC) classifying the video sequence as belonging to a specific genre (g).”). 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mori (US 20100039557 A1) discloses image displaying device and method, and image processing device and method.
Chen (US 20100284623 A1) discloses system and method for identifying document genres.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636